COURT OF APPEALS FOil T|IE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Maxine Adams and Cecil Adams v. Rebecca Ross

Appellate case number: 01-11-00552-CV

Trial court case number: 2010-12207

Trial court:               269th District Court of Harris County, Texas

        On May 16, 2012, the trial court found that appellant Cecil Adams had presented a non-
frivolous ground of appeal and that the clerk’s record was necessary to the appeal. The trial
court therefore ordered the district clerk to file the clerk’s record, containing the items specified
in Texas Rule of Appellate Procedure 34.5(a), by June 15, 2012.
        On August 30, 2012, we ordered the district clerk, based on the trial court’s findings and
order, to file the complete clerk’s record by O.ct.ober 1, 2012. We further ordered the district
clerk to file a supplemental clerk’s record containing the trial court’s orders of April 5, 2012 and
May 15, 2012 by September 10, 2012.
      The district clerk filed the supplemental clerk’s record on September 13, 2012. The
complete clerk’s record has yet to be filed.
      .On Novemb.er 2, 2012, we abated this appea.1 and or.deled the parties to participate in
mediation. The parties were unable to reach a resolution of this matter.
        Accordingly, we reinstate this appeal on the Court’s active docket and order the district
clerk to file the complete clerk’s record within 10 days of the date of this order. See TEX. R. APp.
P. 35.3(c). Appellant’s brief is ordered to be filed within 30 days of the date the clerk’s record
is filed. See TEX. R. App. P. 38.6(a). Appellee’s brief, is any, is ordered to be filed Within 30
days of the date the appellant’s brief is filed. See TEX. R. APp. P. 38.6(b).
       It is so ORDERED.

Judge’s signature:/s/Harvey Brown
                 [] Acting individually       [] Acting for the Court


Date: December 18, 2012